                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

MICHAEL-JOHN D. TAYLOR,                                )
                                                       )
                          Plaintifl                    )
                                                       )
                                                       )
                                                       )
DON PATIN,                                             )
                                                       )
                          Det'endant.                  )   Civil Action No.     3 :2 I   -CV-0387-C-BK

                                                     ORDER

       Before the court are the Findings, conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that this         civil action should be dismissed

without prejudice for failure to comply with a court order and for want ofprosecution.r

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby      ADOPTED     as the   findings and conclusions of the Court. For the reasons stated

rherein, the Court ORDERS that Plaintiff s Complaint be DISMISSED without prejudice.

Ptaintiff   s   Motion for Leave to Proceed 1r Forma Pauperis on Appeal is DENIED. Any and all

remaining Motions are DENIED a, moot
                                        tauy
        So ORDERED          ttir4{             of April,2021




                                                 (              :1|t,

                                                     SA         U           S
                                                     SENIO     L]N        STATES DIS              JUDGE


         I Plaintiffhas failed to file objections to the United States Magistrate Jud       ndings,
Conclusions, and Recommendation and the time to do so has        now   expired' Mo       , as of today's date,
Plaintiff has failed to cornPlY rvith the Magistrate Judge's Notice ofDeficiency    and Order-i.e.   Plaintiff
has failed to file an amended complaint and an amended motion to proceed in forma
                                                                                        pauperis
